            Case 1:21-cv-00563-JMF Document 9 Filed 03/01/21 Page 1 of 1
                                                                                       KANE KESSLER, P.C.
                                                                                       666 THIRD AVENUE
                                                                                       NEW YORK, NEW YORK 10017-4041
                                                                                       TEL 212.541.6222
                                                                                       FAX 212.245.3009
                                                                                       WWW.KANEKESSLER.COM



                                                                                       WRITER’S DIRECT NUMBER
                                                                                       212-519-5107

                                                                                       WRITER’S EMAIL
                                                                                       vferrier@kanekessler.com



March 1, 2021                              Application GRANTED. The Clerk of Court is directed
                                           to terminate ECF No. 8.
The Honorable Jesse M. Furman
United State District Court                                        SO ORDERED.
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

VIA ECF                                                                   March 1, 2021

                    Re:   Dilenia Paguada v. Sierra Bullets, L.L.C., 21 CV 563 (JMF)

Dear Judge Furman:

       This firm represents the Defendant Sierra Bullets, L.L.C. (“Sierra”) in the above
referenced matter. In accordance with your Individual Rules, we write to request an extension of
30 days to respond to the Complaint, served on February 11, 2021. DE #6. A response would
otherwise be due on March 4, 2021. Sierra requests an extension through and including April 5,
2021 (the Monday following the 30th day).
        The parties have been engaged in preliminary settlement discussions, and Sierra would
like the additional time to attempt to resolve this matter prior to embarking upon litigation.
       This is the first such request. There are no appearances scheduled, but the Court
previously ordered the parties to submit a joint letter regarding settlement no later than two
weeks from today. DE #5. The undersigned emailed opposing counsel on Friday to request his
consent to the extension, but he has not yet responded. Because the response deadline is fast
approaching, in accordance with your Individual Rules, Sierra submits this letter now.
         We thank the Court for your consideration.



                                               Very truly yours,



                                               Valerie K. Ferrier, Esq.




4812-5167-5102 v1
